                                          Case 3:12-cr-00119-SI Document 1758 Filed 07/13/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                        Case No. 12-cr-00119-SI-1
                                   8                    Plaintiff,                        ORDER GRA NTING DEFENDANT
                                                                                          GIOVANNI ASCENSIO'S MOTION TO
                                   9              v.                                      VACATE OR CORRECT SENTENCE
                                                                                          PURSUANT TO 28 U.S.C. § 2255 AND
                                  10     GIOVANNI ASCENSIO,                               DIRECTING THE PREPARATION OF
                                                                                          AMENDED JUDGMENT
                                  11                    Defendant.
                                                                                          Re: Dkt. No. 1739
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          On June 2, 2020, defendant Giovanni Rimando Ascensio filed a motion for relief pursuant

                                  15   to 28 U.S.C. § 2255. Mr. Ascensio’s motion requests that the Court vacate his conviction for one

                                  16   count of possession of a firearm in furtherance of a crime of violence in violation of 18 U.S.C.

                                  17   § 924(c), based on the United States Supreme Court decision in United States v. Davis, 139 S.Ct.

                                  18   2319 (2019).1 The government does not oppose dismissal of the section 924(c) conviction.

                                  19          Accordingly, the Court GRANTS defendant’s motion to vacate his conviction for violation

                                  20   of 18 U.S.C. § 924(c). The Court directs the preparation of an amended Judgment reflecting that

                                  21   vacatur.

                                  22

                                  23          IT IS SO ORDERED.

                                  24

                                  25   Dated: July 13, 2020                         ______________________________________
                                                                                      SUSAN ILLSTON
                                  26                                                  United States District Judge
                                  27
                                              1
                                  28              Defendant has reserved his right to request early termination of supervised release at a
                                       later date. Dkt. No. 1757.
